Title: To James Madison from James Maury, 13 February 1790
From: Maury, James
To: Madison, James


Dr Sir,
Liverpool 13 Fby 1790
Since my Respects of 6 October, I have your favor of 21 June by Mr James, who did not come here, but sent it from London. I should have been happy to have attended to him had he passed this way.
It is not in my power by this opportunity to hand you Sales of your Tobaccoes by the Venus and Cyrus—this last named Consignment is under considerable Inconvenience & disadvantage for having been shipped too new—one of those by the Venus is sold & it is fortunate, perhaps, for you that the other two are on Hand, for the Demand for Tobo is reviving with an advance in price.
This goes by the Venus in my Employ to Rappahannock & should it be convenient I shall be much obliged by your assistance to her Loading. I have the Honor to be with much Respect & Regard dr Sir your most obt.
James Maury
